May 2011 2 2 Certain statementsherein about our expectations of future events or results constitute forward-looking statements for purposes of the safe harbor provisions of The Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by terminology such as, “may,” “should,” “expects, “ “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” or the negative of these terms or other comparable terminology. Such forward-looking statements are based on currently available competitive, financial and economic data and management’s views and assumptions regarding future events. Such forward-looking statements are inherently uncertain, and investors must recognize that actual results may differ from those expressed or implied in the forward-looking statements. In addition, certain factors could affect the outcome of the matters describedherein. This presentation may contain forward-looking statements that involve risks and uncertainties including, but not limited to, changes in customer demand and response to products and services offered by AZZ, including demand by the electrical power generation markets, electrical transmission and distribution markets, the industrial markets, and the hot dip galvanizing markets; prices and raw material cost, including zinc and natural gas which are used in the hot dip galvanizing process; changes in the economic conditions of the various markets that AZZ serves, foreign and domestic, customer request delays of shipments, acquisition opportunities, currency exchange rates, adequacy of financing, and availability of experienced management employees to implement AZZ’s growth strategy. AZZ has provided additional information regarding risks associated with the business in AZZ’s Annual Report on Form 10-K for the fiscal year ended February 28, 2010 and other filings with the SEC, available for viewing on AZZ’s website at www.azz.com and on the SEC’s website at www.sec.gov. You are urged to consider these factors carefully in evaluating the forward-looking statements herein and are cautioned not to place undue reliance on such forward-looking statements, which are qualified in their entirety by this cautionary statement. These statements are based on information as of the datehereof and AZZ assumes no obligation to update any forward-looking statements, whether as a result of new information, future events, or otherwise. Forward Looking Statement 3 3 AZZ is a specialty electrical equipment manufacturer serving the global markets of power generation, transmission, distribution and industrial as well as a leading provider of hot dip galvanizing services to the steel fabrication market nationwide. Company Overview 4 Total Company Sales By Segment 43% 57% 57% 43% Actual FY2010 (in millions) Actual FY2011 (in millions) Projected FY2012 $425 to $450 (in millions) 60% 40% Galvanizing Electrical and Industrial 4 Total Company Sales By Market Segment Actual FY2010 (in millions) Actual FY2011 (in millions) Projected FY2012 $425 to $450 (in millions) 5 6 Electrical and Industrial Products 6 7 Electrical and Industrial Products Actual FY2010 (in millions) Actual FY2011 (in millions) Projected FY2012 $170 to $185 (in millions) 7 8 Power Generation 8 9 Power Transmission 9 10 Power Distribution 10 11 Industrial / Commercial 11 12 12 Backlog ($ In Millions) 13 13 Backlog ($ In Millions) Fiscal 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr Fiscal Beginning Backlog Bookings Shipments Ending Backlog Book to Ship
